DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021, 03/08/2022 and 06/08/2022 was filed and are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 11,262,062. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see table for mapping: 
Instant Application 17/537,534
US 11,262,062
Claim 1. An LED lighting device, comprising: 

a first portion, comprising a lamp cap; 

a second portion, connected with the first portion, comprising a case and a power supply, and the power supply is disposed in the case; and 

a third portion, connected with the second portion, comprising a heat exchange unit and a light emission unit connected with each other, and the light emission unit and the power supply are electrically connected; 







[Claim 2.] The LED lighting device of claim 1, wherein the lamp cap is an Edison screw base and extends in the first direction.










wherein a distance b from a junction face of the first portion and the second portion to a plane where a center of gravity of the LED lighting device is located satisfies:

(L2+L3)/5 < b < 3(L2+L3)/7, wherein L2 is a length of the second portion, L3 is a length of the third portion, and both the junction face and the plane are parallel and perpendicular to a first direction.
Claim 1. An LED lighting device, comprising: 
a first portion, wherein a lamp cap is disposed thereof; 
a second portion, wherein a case and a power supply are disposed thereof, wherein the power supply is disposed in the case; 
a third portion, wherein a heat exchange unit and a light emission unit are disposed thereof, wherein the light emission unit and the heat exchange unit are connected and form a thermal conduction path, wherein the light emission unit and the power supply are electrically connected; 
wherein the first portion, the second portion and the third portion are arranged sequentially; 
wherein the lamp cap is an Edison screw base and extends in a first direction; 
wherein the light emission unit comprises an illuminator and a substrate; 
wherein the substrate has a mounting portion, wherein the illuminator is disposed on the mounting portion, wherein the mounting portion is oriented parallel to the first direction; 
wherein a distance b from a junction face of the first portion and the second portion to a plane where a center of gravity of the LED lighting device is located satisfies:
(L2+L3)/5 < b < 3(L2+L3)/7, wherein L2 is a length of the second portion, L3 is a length of the third portion, and both the junction face and the plane are parallel and perpendicular to the first direction.

Claim 3. The LED lighting device of claim 1, 

wherein the LED lighting device is installed horizontally, a moment F of the lamp cap is F=d1*g*W1+(d2+d3)*g*W2,, the moment F satisfies: 

N·m < F < 2N·m, and N·m stands for newton-meter; 

wherein d1 is a distance from the junction face of the first portion and the second portion to a plane where a center of gravity of the second portion is located, the plane where the center of gravity of the second portion is located is perpendicular to the first direction, d2 is the length of the second portion, d3 is a distance from a junction face of the second portion and the third portion to a plane where a center of gravity of the third portion is located, W1 is a weight of the second portion, and W2 is a weight of the third portion.
Claim 2. The LED lighting device of claim 1, 
wherein the LED lighting device is installed horizontally, a moment of the lamp cap is F=d1*g*W1+(d2+d3)*g*W2, the moment F satisfies: 
N·m < F < 2N·m, and N·m stands for newton-meter; 
wherein d1 is a distance from the junction face of the first portion and the second portion to a plane where a center of gravity of the second portion is located, the plane where the center of gravity of the second portion is located is perpendicular to the first direction, d2 is the length of the second portion, d3 is a distance from a junction face of the second portion and the third portion to a plane where a center of gravity of the third portion is located, W1 is a weight of the second portion, and W2 is a weight of the third portion.

Claim 4. The LED lighting device of claim 3, wherein the moment F of the lamp cap satisfies the following formula: 1 N·m < F < 1.6N·m
Claim 3. The LED lighting device of claim 2, wherein the moment of the lamp cap satisfies: 1N·m<F<1.6N·m.
5. The LED lighting device of claim 1, wherein a weight of the second portion accounts for more than 30 % of a weight of the LED lighting device.
4. The LED lighting device of claim 1, wherein a weight of the second portion accounts for more than 30% of a weight of the LED lighting device.
6. The LED lighting device of claim 1, wherein a weight of the third portion accounts for less than 60 % of a weight of the LED lighting device.
5. The LED lighting device of claim 1, wherein a weight of the third portion accounts for less than 60% of a weight of the LED lighting device.
7. The LED lighting device of claim 1, wherein the length of the second portion accounts for less than 25 % of an overall length of the LED lighting device.
6. The LED lighting device of claim 1, wherein the length of the second portion accounts for less than 25% of an overall length of the LED lighting device.
8. The LED lighting device of claim 1, wherein the length of the third portion accounts for less than 70 % of an overall length of the LED lighting device.
7. The LED lighting device of claim 1, wherein the length of the third portion accounts for less than 70% of an overall length of the LED lighting device.
9. The LED lighting device of claim 1, wherein an overall length of the LED lighting device is L, the rectangular distance from a top point of the lamp cap to the plane where the center of gravity of the LED lighting device is located is a, and L and a satisfy: 0.45≥a/L≥0.2.
8. The LED lighting device of claim 1, wherein an overall length of the LED lighting device is L, the rectangular distance from a top point of the lamp cap to the plane where the center of gravity of the LED lighting device is located is a, and L and a satisfy:

0.45≥a/L≥0.2.
Claim 12. An LED lighting device, comprising: 

a first portion, comprising a lamp cap; 

a second portion, connected with the first portion, comprising a case and a power supply disposed in the case; and 


a third portion, comprising a heat exchange unit and a light emission unit connected with the heat exchange unit, and the light emission unit and the power supply are electrically connected; 

wherein a length of the third portion is greater than a length of the second portion; 
































wherein the LED lighting device is installed horizontally, a moment F of the lamp cap is F=d1*g*W1+(d2+d3)*g*W2, the moment F satisfies: 

N·m < F < 2N·m, and N·m stands for newton-meter; 
wherein d1 is a distance from the junction face of the first portion and the second portion to a plane where a center of gravity of the second portion is located, the plane where the center of gravity of the second portion is located is perpendicular to the first direction, d2 is the length of the second portion, d3 is a distance from a junction face of the second portion and the third portion to a plane where a center of gravity of the third portion is located, W1 is a weight of the second portion, and W2 is a weight of the third portion.
Claim 1. An LED lighting device, comprising: 
a first portion, wherein a lamp cap is disposed thereof; 
a second portion, wherein a case and a power supply are disposed thereof, wherein the power supply is disposed in the case; 
a third portion, wherein a heat exchange unit and a light emission unit are disposed thereof, wherein the light emission unit and the heat exchange unit are connected and form a thermal conduction path, wherein the light emission unit and the power supply are electrically connected; 
wherein the first portion, the second portion and the third portion are arranged sequentially; 
wherein the lamp cap is an Edison screw base and extends in a first direction; 
wherein the light emission unit comprises an illuminator and a substrate; 
wherein the substrate has a mounting portion, wherein the illuminator is disposed on the mounting portion, wherein the mounting portion is oriented parallel to the first direction; 
wherein a distance b from a junction face of the first portion and the second portion to a plane where a center of gravity of the LED lighting device is located satisfies:
(L2+L3)/5 < b < 3(L2+L3)/7, wherein L2 is a length of the second portion, L3 is a length of the third portion, and both the junction face and the plane are parallel and perpendicular to the first direction.
Claim 2. The LED lighting device of claim 1, 
wherein the LED lighting device is installed horizontally, a moment of the lamp cap is F=d1*g*W1+(d2+d3)*g*W2, the moment F satisfies: 
N·m < F < 2N·m, and N·m stands for newton-meter; 
wherein d1 is a distance from the junction face of the first portion and the second portion to a plane where a center of gravity of the second portion is located, the plane where the center of gravity of the second portion is located is perpendicular to the first direction, d2 is the length of the second portion, d3 is a distance from a junction face of the second portion and the third portion to a plane where a center of gravity of the third portion is located, W1 is a weight of the second portion, and W2 is a weight of the third portion.



In regard to claim 1, the instant application fails to recite that the first portion, the second portion and the third portion are arranged sequentially, that the light emission unit comprises an illuminator and a substrate, that the substrate has a mounting portion, wherein the illuminator is disposed on the mounting portion, wherein the mounting portion is oriented parallel to the first direction, which are features recited in the issued parent US 11,262,062. 
It is understood from the recitation of instant claim 1 that the first, second, and third portions are indeed arranged sequentially—their linear lengths are regulated by the allowed subject matter of parameter controlling the distance between the mating of the first and second portion and the center of gravity, and the claim places the first, second, and third portions in sequential order.
Instant claim 1 recites a light emission unit—these a notoriously known in the art to include a device which generates the light (an illuminator) and a material which the device is disposed on (a substrate). A light emission unit must have an illuminator of some kind, and it would have been obvious to one of ordinary skill in the art the time of filing to provide a substrate to simplify the wiring and disposition of the illuminator (that is to say, it is rather difficult to dispose an illuminator without a substrate, and thus it is obvious to use one).
Finally, while the instant claim 1 lacks mounting section disposed parallel to the first direction (and perpendicular to the space of interest)—however, where the first direction is in a direction perpendicular to the area which is to be illuminated, it is understood that most LEDs panel devices function in this way: a substrate carrying LEDs is disposed on a flat surface facing downward. 
The instant claim 1 is broader than claim 1 of the issued parent, however are allowed on the same grounds. Where the protection provided by the issued parent falls completely within the scope of the instant application, a Terminal Disclaimer is required.
In regard to claim 12, the applicant recites the boundaries on the moment of the lamp. This feature is covered in the dependent claims of the issued parent. While claim 12 lacks the distance/geometry1 requirements of claim 1, the Examiner, being familiar with the patent application family, understands the limitations on the moment2 of the lamp to be a consequence of the geometry requirements. That is to say, as best understood from the disclosure, if one parameter is true, then the other is also true, and should be allowed on the same grounds. In this case therefore, a Terminal Disclaimer is required.

Allowable Subject Matter
Claims 1-20 would be allowable upon timely filing of a Terminal Disclaimer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Galvan (US D695,938 S) disclose a industrial LED lamp.
Guercio et al (US 9,010,970 B2) disclose a light fixture.
Ishida et al (US 8,814,396 B2) disclose a lighting apparatus.
Liu (US 2010/0079984 A1) disclose a solar LED lamp.
Liu et al (US 7,637,637 B2) disclose an outdoor LED lamp assembly.
Premysler (US 2010/0314985 A1) disclose an LED light bulb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, Lines 8-12 of Claim 1
        2 That is, Claim 3 or Lines 9-17 of Claim 12